DETAILED ACTION
The Examiner acknowledges Claims 1, 2 and 19 have been amended as well as the Specification.
Response to Arguments
Applicant’s arguments and amendments with respect to the Specification Objection have been fully considered and are persuasive.  The Objection of the Specification has been withdrawn. 
Applicant’s arguments and amendments with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of Claim 2 has been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been fully considered and are persuasive.  The Prior Art rejections have been withdrawn. 
Claim Rejections - 35 USC § 112
Claims 1 and 19 [and their dependents] are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not recite “providing an assembled structure”. It appears that the so called “assembled structure” would be the “container” of the specification. Appropriate correction is required.
Allowable Subject Matter
It appears the claims would be allowable once the above issues are corrected.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and its dependents, the Prior Art does not anticipate or make obvious installing a first compressible insulation material on a first interior surface; [then] installing a second expandable insulation material between the first compressible insulation material and a second interior surface; and [then] compressing the first compressible insulation material by expanding the second expandable insulation material during the installation of the second expandable insulation material.
Regarding claim 19 and its dependent, the Prior Art does not anticipate or make obvious installing a first compressible insulation material to substantially cover the first cladding; [then] installing a second expandable insulation material between the first compressible insulation material and a second cladding; such that the second expandable insulation material expands and compresses the first compressible insulation material against the first cladding during installation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3638